Citation Nr: 9914000	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to the a rating in excess of the initially 
assigned 10 percent rating for degenerative disc disease of 
the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1997.

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in Sioux 
Falls, North Dakota (RO), which granted service connection 
and assigned a 10 percent evaluation for degenerative disc 
disease of the lumbar spine, effective from April 1, 1997 or 
the day following the veteran's separation from service.

In light of the recent decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet.App. 119 (1999), the Board has construed the issue before 
it as first stated above.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  At the time of the veteran's original claim for 
compensation, her degenerative disc disease of the lumbar 
spine was manifested by no more than mild intervertebral disc 
syndrome and no more than slight limitation of motion of the 
lumbar spine with pain.

3.  On and after July 8, 1998, the veteran's degenerative 
disc disease of the lumbar spine has been manifested by 
moderate intervertebral disc syndrome with moderate, 
recurring attacks, mild spasm in the right lower back region, 
and no more than slight limitation of motion of the lumbar 
spine.







CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent, for 
degenerative disc disease of the lumbar spine, from April 1, 
1997 to July 7, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5292, 5293 (1998).

2.  Since the veteran's VA examination July 8, 1998, the 
criteria for a rating of 20 percent, but no greater, for 
degenerative disc disease of the lumbar spine, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5292, 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that her service-connected low back 
disability is more disabling than currently evaluated.  This 
is an original claim placed in appellate status by a notice 
of disagreement (NOD) taking exception with the initial 
rating award.  Accordingly, her claim must be deemed "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a), and 
VA's duty to assist arises.  See Fenderson v. West, 12 
Vet.App. 119, 127 (U. S. Vet. App. Jan. 20, 1999) (applying 
duty to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection 
through the present.  Fenderson, 12 Vet.App. at 125-127, 
citing Goss v. Brown, 9 Vet.App. 109, 114 (1996); Floyd v. 
Brown, 9 Vet.App. 88, 98 (1996); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings 
to be assigned "in the light of the whole recorded 
history").  This obligation was satisfied by the 
examinations described below, and the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In addition to applying schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995). 

The veteran contends that the evaluations assigned since July 
1997 for degenerative disc disease of the lumbar spine do not 
adequately reflect the severity of her back symptomatology in 
that her disability has become worse and caused her to miss 
time from work.

In May 1997, the veteran was afforded a VA examination which 
showed: mild tenderness to palpation in the mid-lumbar spine; 
no paraspinous spasm noted; straight leg raising caused 
discomfort on the right at 80 degrees; full reflex, motor, 
and sensory function of the lower extremities; pain on active 
range of motion of the back with flexion; no evidence of 
swelling or deformity.  Range of motion was flexion to 92 
degrees, extension to 35 degrees, lateral flexion to 38/38 
degrees, and rotation to 35/35 degrees.  X-rays revealed 
moderate degree of narrowing of the L5-S1 intervertebral 
space.

The RO has rated the veteran's degenerative disc disease, 
lumbar spine under 38 C.F.R. § 4.71a, Diagnostic Code 5293 as 
intervertebral disc syndrome (IDS), with a 10 percent rating 
having been assigned from the day following her release from 
active duty.  Under Diagnostic Code 5293, a 10 percent rating 
is for assignment in cases with mild IDS.  A 20 percent 
disability rating will be awarded if the manifestations of 
IDS are "moderate" with "recurring attacks".  A 40 percent 
rating contemplates severe, recurring attacks with 
intermittent relief, and a 60 percent rating, the maximum 
schedular rating provided for IDS, requires a pronounced 
condition, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

After reviewing the medical evidence of record, the Board 
concludes that a 10 percent rating for the veteran's 
degenerative disc disease of the lumbar spine was appropriate 
at the time of her separation from service, and at the time 
the rating decision granting service connection for that 
condition was issued in July 1997.  Post-service VA medical 
records, discussed above, show pain and perhaps slight 
limitation of motion, but no low back muscle spasms or 
evidence of recurring attacks of neurological symptoms.  
Evaluating the veteran's condition under Diagnostic Code 
5293, there is certainly no evidence of more than mild IDS at 
this time.

Consideration must be given to the potential application of 
various other provisions of 38 C.F.R. Parts 3 and 4, however, 
whether or not they were raised by the veteran.  See Suttmann 
v. Brown, 5 Vet.App. 127, 133 (1993); Schafrath v. Derwinski, 
1 Vet.App. 589, 592-593 (1991).  Accordingly, the Board also 
has evaluated the veteran's condition under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  Diagnostic Code 5295, 
provides a 10 percent rating for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation 
requires lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  The medical records show that the 
veteran's disability picture prior to July 1998, corresponds 
to a 10 percent evaluation under Diagnostic Code 5295.  The 
VA examination dated May 1997 confirm the veteran's 
complaints of pain.  However, there was no evidence of spasm 
and no loss of lateral spine motion.  Inasmuch as the veteran 
had characteristic pain on motion, but no muscle spasm or 
loss of lateral spine motion, a 20 percent evaluation under 
Diagnostic Code was not warranted.  Moreover, as Diagnostic 
Code 5295 contemplates pain on motion, DeLuca v. Brown, 8 
Vet.App. at 204-06 is inapplicable.  See Johnson v. Brown, 9 
Vet.App. 7, 9 (1996).  

The Board has also considered the applicability of Diagnostic 
Code 5292.  However, the evidence does not show that the 
veteran had close to moderate limitation of motion, which is 
required for a 20 percent evaluation under Diagnostic Code 
5292.  The May 1997 VA examination showed flexion to 92 
degrees, extension to 35 degrees, rotation to 35/35 degrees, 
and lateral flexion to 38/38 degrees, indicative of no more 
than slight limitation of motion under Diagnostic Code 5292.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and this 
aspect of the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence shows that the veteran's disability 
picture as of July 8, 1998, corresponds to a 20 percent 
evaluation under Diagnostic Code 5293.  A July 1998 VA 
examination showed: mild spasm on the right; pain on motion; 
mild tenderness to palpation in the lumbar spine; frequent 
flare-ups.  Range of motion was flexion to 95 degrees, 
extension to 25 degrees, rotation to 35/35 degrees, and 
lateral flexion to 40/40 degrees.  As noted above, the 
evaluation criteria for Diagnostic Code 5293 provide ratings 
of 10 percent for mild IDS, and 20 percent for moderate; 
recurring attacks of IDS.  During the examination, the 
veteran reported frequent flare-ups which have caused her to 
be bedridden.  The veteran estimated that during the past 15 
months she had missed approximately 20 days of work and is 
out usually 2 days at a time during the flare-ups.  The 
veteran's symptomatology as of July 8, 1998 satisfies the 
criteria for moderate IDS with recurring attacks, and the 
Board accordingly finds that a 20 percent rating is 
warranted.

The Board has again considered the applicability of 
Diagnostic Codes 5292 and 5295.  However, the July 1998 VA 
examination does not show that the veteran has moderate 
limitation of motion which would warrant an evaluation in 
excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  During the May 1998 VA examination range of motion was 
flexion to 92 degrees, extension to 35 degrees, rotation to 
35/35 degrees, and lateral flexion to 38/38 degrees.  
Likewise, the evidence does not show muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, which is required for a 20 percent 
evaluation under Diagnostic Code 5295.

The Board finds that a 20 percent evaluation is appropriate 
for the veteran's degenerative disc disease of the lumbar 
spine as of July 8, 1998.  In reaching this decision, the 
Board also finds that there is no objective evidence of 
weakened movement, excess fatigability with use, or 
incoordination of the lumbar spine which would indicate 
additional functional loss due to pain.  Thus, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 have been considered as 
mandated by DeLuca, supra; however, these provisions simply 
do not apply in the absence of the relevant objective 
findings.  Should the veteran's disability picture change in 
the future, she may be able to meet the criteria for an 
evaluation in excess of 20 percent for her degenerative disc 
disease of the lumbar spine, but at present there is no basis 
for a higher rating.  See 38 C.F.R. § 4.1.

Effective dates for original claims, as well as increases in 
compensation are assigned in accordance with 38 U.S.C.A. 
§ 5110, as implemented by 38 C.F.R. § 3.400.  Under the 
statute, the effective date of an award of compensation based 
on an original claim is "fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  An exception exists where the 
original claim is filed within one year following the 
veteran's date of discharge or release, in which case the 
award is effective the day following the date of discharge or 
release.  38 U.S.C.A. § 5110(b)(1).  This rule applies in the 
veteran's case, permitting assignment of an effective date 
for service connection and the initial compensation award as 
of April 1, 1997.

The law also provides that the effective date of an increase 
in compensation is the date of receipt of claim or the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  This is inapplicable 
in the veteran's case, however, since she is an original 
claim for which a "staged rating" may be assigned, and not 
a claim for an increased rating.  See Fenderson, 12 Vet.App. 
at 125-126.  Accordingly, the Board must assign an effective 
date for any change in evaluation after the date of service 
connection based solely on "the facts found."

As noted above, the Board has concluded that the veteran's 
condition upon separation from service was 10 percent 
disabling.  The earliest date as of which it is ascertainable 
that an increase in disability had occurred appears to be 
July 8, 1998, the date of the VA examination.  Accordingly, 
the Board finds that a staged initial rating should be 
assigned in the veteran's case, with a 10 percent evaluation 
effective from April 1, 1997 (the day following the veteran's 
release from active duty), and a 20 percent evaluation 
effective from July 8, 1998 (the date of the VA examination).

When evaluating an increased rating claim, the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or it may reach such a conclusion 
on its own.  See Floyd v. Brown, 8 Vet.App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet.App. 337, 338-339 (1996).  In the 
present case, the Board notes that there has been no 
assertion or showing that the veteran's service-connected 
disability has caused marked interference with employment 
(beyond that contemplated by the rating schedule) or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards" and need not remand this 
matter to the RO for consideration.  See Bagwell, 9 Vet.App. 
at 338-339; Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).




ORDER

A rating in excess of 10 percent for degenerative disc 
disease of the lumbar spine, from April 1, 1997 to July 7, 
1998, is denied

A 20 percent rating for degenerative disc disease of the 
lumbar spine, effective from July 8, 1998, is granted.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

